Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s amendment dated June 22, 2021.  Claims 1-20 are pending.

Claim Objections
Claim 11 is objected to because of the following informalities”
Claim 11 introduces “image data from the imaging system”.  Claim 11 is dependent on claim 1, which previously introduced “the image data”.  It is unclear, and therefore indefinite, if these are the same “image data”.  
Claim 12 is objected to because of the following informalities:  
The tenses don’t match up.  This appears to be intended as “the maximum perception limit corresponds with a limit[s] of the controller”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “”the vehicle system”.  There is insufficient antecedent basis for this limitation in the claim.  The claim introduced “a vehicle steering system”.  It is believed that the amendment was intended as “a vehicle steering system”, as in the amendment to claim 16, and referenced in claims 2, 3, 4, 6, and 10.
Claim 1 recites the limitation “the image data”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 11 later introduces “image data from the imaging system”.
Claims 2-15 are rejected for incorporation of the base claim by dependency.  
Claim 9 recites the limitation “the system perception factor.  There is insufficient antecedent basis for this limitation in the claim.  Claim 9 is dependent on claim 1, which introduced “an imaging system perception factor”.  
Claim 9 recites the limitation “the left and right lateral vehicle steering limits”.  After the amendment, there is insufficient antecedent basis for this limitation in the claim.  Claim 9 is dependent on claim 1, which introduced “left and right lateral limits”.
Claim 16 recites the limitation “”the image data”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 20 properly introduces “image data received from an imaging system”. 
Claims 17-19 are rejected for incorporation of the base claim by dependency.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-12 and 15-20 are directed to the abstract idea of hitching a vehicle to a trailer, as explained in detail below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.  The claims recite the judicial exception of a mental process.  This judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself. Applicant is advised to consult the 2019 Revised Patent Subject Matter Eligibility Guidance for more details of the analysis.
Step 1

According to the first part of the analysis, in the instant case, claims 1-12 and 15-19 are directed to a system for vehicle hitching assistance, claim 20 is directed to a method for assisting a vehicle in hitching with a trailer.  These are a “process” or “machine”.  Thus, each of these claims falls within one of the four statutory categories.

Step 2A, Prong 1

Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are determined to recite a judicial exception as explained below.

Claim 1 recites: 
a vehicle steering system;
an imaging system; and 
a controller: 
determining a trailer target area to a rear of the vehicle, the trailer target area being: positioned within left and right lateral limits; 
defined in a lateral direction between left and right boundaries respectively spaced inwardly of the left and right lateral limits by one of an imaging system perception factor or a vehicle geometry factor; and 
defined in a longitudinal direction between a minimum movement limit and a maximum perception limit; 
identifying a coupler of a trailer in the image data, the coupler being within the trailer target area; and 
controlling the vehicle steering system to steer to align a hitch ball of the vehicle with the coupler during reversing movement of the vehicle.
The basic elements of claim 1 are determining a target area, identifying a coupler of a trailer and outputting steering to line up the hitch with the coupler, as claimed.  These steps describe the concept of hitching a trailer to a vehicle, which corresponds to concepts identified as abstract ideas by the courts in Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 112 U.S.P.Q.2d 1750 (Fed. Cir. 2014), Affinity Labs of Texas, LLC v. Amazon.com, 838 F.3d 1266, 120 U.S.P.Q.2d 1210 (Fed. Cir. 2016) or Affinity Labs of Texas, LLC v. DirectTV, LLC, 838 F.3d 1253, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016).  The concept described in claim 1 is not meaningfully different than those concepts found by the courts to be abstract ideas.  As such, the description in claim 1 of hitching a trailer to a vehicle is an abstract idea.  
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional limitations of a “controller”, a “vehicle steering system” and “an imaging system”.    
In the Specification, the “controller” is merely defined as configured with a microprocessor to process logic and routines stored in memory [0044].  The “vehicle steering system” is how the mental process is applied to the vehicle.  The “imaging system” is the source of the image data and does not perform the claim.
All of the claimed elements are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications.  Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.
  Save for the recitation of generic computer components, these steps appear to be practically implementable in the human mind and are understood to be a recitation of a mental process. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1630, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas-the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v, Benson, 409 U.S. 63, 175 USPQ 673 (1972)). "Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Bev. Group v, SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPG2d 1681, 1702 (Fed. Cir. 2015)
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  
Dependent claims 2-12 define additional details on the processing of the data.   
This adds additional detail to the abstract idea but does not improve functioning of a computer or any other technology.  It merely provides conventional computer implementation. 
Dependent claims 13-14 include a graphic overlay on an image on a human-machine interface and are not rejected under 35 USC 101.
Dependent claim 15 includes additional details of the processing of the data. 
Accordingly, claims 1-12 and 15 are not drawn to eligible subject matter as they are directed to recite the same abstract idea without significantly more.
Claim 16 is comparable to claim 1 with the same elements recited as a system claim.
Claim 16 is rejected under 35 U.S.C. 101 under the same reasoning as the rejection of claim 1.
Dependent claims 17-19 are similar to claims 2-12 and are rejected for the same reasoning as the rejection of claims 2-12.   
Claim 20 is comparable to claim 1 with the same elements recited as a method claim.  Claim 20 does not include a controller or any hardware to perform the steps of the method. The steps could be performed by a human.  
Claim 20 is rejected under 35 U.S.C. 101 under the same reasoning as the rejection of claim 1.

Step 2A, Prong 2
Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the judicial exception into a practical application of the judicial exception.
Claim 1 recites limitations for determining a target area, identifying a coupler of a trailer and outputting steering to line up the hitch with the coupler, as claimed.  Claim 1 does not include additional elements that are sufficient to amount to integration of the judicial exception into a practical application because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional limitations of a “controller”.    
In the Specification, the “controller” is merely defined as configured with a microprocessor to process logic and routines stored in memory [0044].  All of the claimed elements are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications.  Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.
The data is not utilized by the vehicle or incorporated into operation of a vehicle or a vehicle control system.
Claims 2-12 and 15-20 do not recite additional elements to incorporate the judicial exception into a practical application beyond those addressed above.

Step 2B
Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in the Step 2A, Prong 2 analysis.
As discussed above, the claims do not recite significantly more than the judicial exception.  The recitation of a “controller” is understood to be generic computer equipment.  
There are no improvements to the functioning of a computer, improvements to other technology, use of a particular machine, transformation of a particular article to a different state or thing, non-conventional arrangement of computer components, or other meaningful limitations beyond linking the use of the judicial exception to a particular technological environment.  See MPEP 2106.05.

Response to Arguments
Applicant's arguments filed June 22, 2021 have been fully considered but they are not persuasive. 
Applicant argued that determining a trailer target area to a rear of a vehicle and identifying a coupler of a trailer are not mental steps.  Applicant argued that the claims system automates a hitching operation and “a human completes the mental steps involved with hitching a trailer”.  The claims automate the human activity in a manner that has been found to be a judicial exception that is not eligible as an abstract idea.  A human can determine the limits of the vehicle in backing to connect to a trailer.  It is a difficult process sometimes, but I can do it, even in a single reversing maneuver occasionally, depending on the trailer weight.  A human can perform the claim limitations and the implementation described in the claim amendments adds only generic automation of the mental process. 
Applicant argued that “a human cannot make the adjustments and assessment of a target area with the specificity set out in the claims”.  It appears that a human driver would be able to define their hitching area and identify the coupler to determine how to back the vehicle into position.   Applicant then argued that the controlling of the vehicle is beyond the asserted mental steps.  Controlling the vehicle is driving to the proper hitching location, which is a normal human activity.  It is not necessary that the driver send electrical signals to the vehicle steering system, as the driver is going to use a standard steering wheel to provide steering input.
With respect to claim 16, Applicant argued that alignment in a single backing maneuver is impossible.  There is no “single backing maneuver” in claim 16.  That is introduced only in claim 2.  As argued above, it is difficult to line up a trailer, but sometimes it can be done in a single backing maneuver, depending on the skill of the driver.  Professional drivers can get very impressive at loading up a trailer, well beyond my abilities.  The claimed invention merely automates the mental process to make it easier for those like me. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/           Primary Examiner, Art Unit 3663